         Case 1:18-cv-12063-JPC-SN Document 79 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                         8/5/2021



MILTON SIMON,

                                            Plaintiff,
                                                                        18-CV-12063 (JPC) (SN)
                          -against-
                                                                                 ORDER

C.O. JOHN DOE, et al.,

                                            Defendants.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        During the unsuccessful settlement conference held on August 2, 2021, pro se Plaintiff

raised a question about amending the complaint to add the names of certain defendants that are

identified as John Doe Defendants in the Amended Complaint. See ECF No. 13. On September

27, 2019, the City identified two defendants (the correction officers assigned to 1-Upper A- and

B- Posts) and provided addresses for service, and it said it was still unable to identify a third—

the correction officer assigned to the “clinic area,” per Plaintiff’s Amended Complaint. ECF No.

24. The Court ordered the Plaintiff to provide the City with additional identifying information

regarding the third unknown defendant. ECF No. 25. By March 2020, the Court warned Plaintiff

that it was likely to dismiss the third defendant (the “clinic area” correction officer) if that person

could not be identified. ECF No. 50.

        As the Court noted on March 9, 2020, the time to file a Second Amended Complaint has

expired. Id. In light of Plaintiff’s pro se status, however, Plaintiff may request that the Court

replace “C.O. John Doe (1-Upper A-Post)” with “Correction Officer M. Mills, Shield No.
        Case 1:18-cv-12063-JPC-SN Document 79 Filed 08/05/21 Page 2 of 2




12031,” and replace “C.O. John Doe (1-Upper B-Post)” with “Correction Officer A. Alvarez,

Shield No. 12053.” See Fed. R. Civ. P. 21. If Plaintiff requests this amendment, the Court will

order service upon these defendants. This amendment, however, is without prejudice to any

statute of limitations defense to which these defendants may be entitled. Plaintiff is directed to

inform the Court how he wishes to proceed by August 20, 2021.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.




DATED:         August 5, 2021
               New York, New York




                                                  2
